Citation Nr: 0738505	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-17 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for non-displaced 
fracture of the left body of the mandible and malocclusion of 
the teeth (jaw disability).

2.  Service connection for an upper lip scar.

3.  Service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1979 to 
June 1983.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's claims were subsequently 
transferred to the RO in Atlanta, Georgia.  The veteran was 
scheduled for a Board hearing in October 2007; however, he 
failed to appear for this hearing and provided no explanation 
for his absence.  His hearing request, therefore, is deemed 
withdrawn. See 38 C.F.R. §§ 20.702(d); 20.704(d) (2007).  

The issue of entitlement to service connection for a jaw 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran sustained a laceration to his upper lip while 
in service; current medical records show that has a scar on 
his upper lip.

2.  Service medical records do not reflect that the veteran 
complained of, received treatment for, or was diagnosed with 
a low back disability during his military service, and no 
competent evidence links current disability to service.


CONCLUSION OF LAW

1.  The criteria for service connection for an upper lip scar 
have been met.  38 U.S.C.A. §§ 1131, 1133, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Service connection is not warranted for a low back 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in November 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
A letter was sent to the veteran in March 2006 providing him 
the information required by Dingess.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With 
respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in July and August 2005, he was afforded formal VA 
examinations.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claims.  

Background & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




I.  Upper Lip Scar

Service medical records show that the veteran suffered a 
through and through laceration to his upper lip in July 1980; 
he was treated with stitches.  A VA examination was conducted 
in July 2005.  At that time, the examiner noted a residual 
scar on the lip, with no complaint of any residuals from the 
soft tissue trauma.  He diagnosed the veteran as having a 
well-healed left lip laceration.

Given the presence of an upper lip laceration in service that 
was stitched, and the above described evidence reflecting the 
presence or a current scar, resolving any reasonable doubt in 
the veteran's favor, the Board finds that the criteria for 
service connection have been met, and the veteran's claim for 
service connection for an upper lip scar is granted.

II.  Low back disability

Service medical records do not reflect any complaint, 
treatment, or diagnosis of a low back disability.  VA medical 
records, dated from June 2003 to March 2006, do not reflect 
any complaint, treatment, or diagnosis of a low back 
disability.

A VA examination was conducted in August 2005.  At that time, 
the veteran reported that he fell from the back of a truck 
during his military service in Fort Hood, Texas.  He stated 
that he did not have any back pain upon separation from 
service in 1983, but has experienced such symptoms since the 
early 1990's.  The examiner found the veteran to have no 
paraspinous muscle spasm, SI joint tenderness to palpation, 
or loss of lumbar lordosis.  The veteran did experience some 
pain on a 90 degree forward bend and spasmic-type muscle pain 
in his right flank following repetitive forward flexion.  X-
ray studies showed a normal lumbosacral spine.  The examiner 
diagnosed the veteran as having a low back strain and stated 
that he was unable to find any service-related history of 
treatment for back pain.  He opined that it was less likely 
than not that the veteran's current complaints of back pain 
and spasm were related to his military service.  

While the veteran has maintained that the onset of his low 
back disability was during his service in Fort Hood, Texas, 
there is no documented treatment for any low back problem, 
either during or after service.  The service records do show 
complaints related to other areas of the veteran's body, such 
that he obviously sought treatment when he experienced 
problems.  This belies his current contentions regarding the 
onset of disability during service.  In any event, there is 
no competent indication that the veteran incurred an injury 
or disease during service manifested by a low back 
disability, and no competent evidence links his current 
disability to service.  As such, a basis upon which to grant 
service connection has not been presented and the appeal is 
denied.


ORDER

Service connection for an upper lip disability is granted.

Service connection for a low back disability is denied.


REMAND

Service medical records show that the veteran sustained 
trauma to his mandible in November 1979, resulting in a non 
displaced fracture of the mandible's left body, and 
malocclusion of the teeth.  VA medical records, dated in 
March 2004, show that the veteran was diagnosed as having 
episodic temporomandibular joint syndrome.  The treating 
physician noted that the veteran's TMJ discomfort may be due 
to bruxism (habitual, involuntary grinding or clenching of 
the teeth).  In October 2004 and January 2005, the veteran 
was diagnosed as having TMJ syndrome, status post left 
mandibular fracture during service.  

A VA examination was conducted in July 2005.  At that time, 
X-rays no longer showed any evidence of the in-service 
fracture.  At the same time, however, the examiner's 
diagnoses included TMJ syndrome and "occlusion - stable, 
with some moderate anterior wear."  No opinion was offered 
as to any relationship between the veteran's service injury 
and/or the TMJ syndrome and occlusion.  Such an opinion 
should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the veteran's 
claims file to the person who conducted 
the July 2005 Dental and Oral 
examination for an addendum to his 
examination report that includes an 
opinion as to whether the currently 
diagnosed TMJ syndrome and/or 
"occlusion - stable, with some 
moderate anterior wear" was caused or 
aggravated (made worse) by the "non-
displaced fracture of left body of 
mandible" and "malocclusion of teeth" 
for which the veteran was treated in 
service, or any other event in service.  
A rationale for any opinion expressed 
should be included in the report 
provided.   If it is necessary to 
examine the veteran to provide the 
opinion, that should be arranged.  
Likewise, if the person who conducted 
the July 2005 examination is not 
available, the file should be provided 
to another in order to obtain the 
requested opinion.  

2.  Thereafter, the RO should re-
adjudicate the veteran's claim for 
service connection.  If the benefit 
sought on appeal is not granted, the RO 
should issue the veteran and 
representative a supplemental statement 
of the case, and provide an opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


